Citation Nr: 0329436	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-01 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right knee injury; patellofemoral syndrome, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from April 1982 to November 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim for a compensable evaluation for his service-
connected residuals of a right knee injury (characterized as 
patellofemoral syndrome).  The veteran filed a timely appeal 
of the decision.  Afterwards, in a March 2002 rating 
decision, he was granted a 10 percent evaluation for his 
right knee disability, effective from November 29, 1999 (the 
date on which he reopened his claim for a rating increase).  
The veteran expressed disagreement with the 10 percent rating 
award and continued his appeal.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, and to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.

In this case, the veteran has not been provided at any time 
during the course of the current claim with notice the 
specific notice and assistance required under VCAA.

In addition, proper development of the claim requires that the 
veteran be scheduled for an examination to assess functional 
loss of the right knee due to pain in accordance with 
38 C.F.R. §§ 4.40, 4.45 (2003) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

In view of the foregoing, the case is REMANDED for the 
following:

1.  The claims file should be reviewed 
by the RO, which must ensure that all 
notice and duty-to-assist provisions of 
the VCAA are properly applied in the 
development of the claim.  

2.  Thereafter, the veteran should be 
scheduled for a medical examination by 
an appropriate specialist to determine 
the current status of his right knee 
disability.  The examiner's report 
should include the following factual 
determinations:

(a.)  Does the veteran's right 
knee joint exhibit recurrent 
subluxation and/or lateral 
instability?  If so, the 
examiner should characterize the 
recurrent subluxation and/or 
lateral instability as being 
slight, moderate or severe.

(b.)  Are there frequent 
episodes of "locking," pain and 
effusion into the veteran's 
right knee joint?

(c.)  Is there radiographic 
evidence indicating the presence 
of arthritis or other 
degenerative changes affecting 
the veteran's right knee joint?

(d.)  Does the veteran's right 
knee joint exhibit pain on use, 
weakened movement, excess 
fatigability, incoordination, or 
any other disabling symptom?  
Does the pain significantly 
limit the functional ability of 
the right knee joint during 
flare-ups or when the joint is 
used repeatedly over a period of 
time?  If so, the examiner 
should portray the functional 
loss in terms of the degree of 
additional range-of-motion loss 
due to pain on use or during 
flare-ups beyond that range of 
motion clinically demonstrated.

3.  Upon completion of the above, the 
claim for an increased evaluation in 
excess of 10 percent for service-
connected residuals of a right knee 
injury (patellofemoral syndrome) should 
be re-adjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case discussing the pertinent 
evidence and laws and regulations and 
allowed an opportunity to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


